Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 8-26-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what the corner channel is disposed between in that claim 1 details that the corner channel is between the drain canal unit, the container corner and the at least one drain canal. It is unclear to whether the at least one drain 

Claim Objections

3.	Claims 4-11 and 17-18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-11 and 17-18 have not been further treated on the merits.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-3 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ES Patent No. 2187326 to Pimenta Domignuez in view of EP Patent No. 2567620 to Pardo Vicente et al. and further in view of U.S. Patent Application Publication No. 2017/0251643 to Boudreau.
Referring to claim 1, Pimenta Domignuez discloses a container assembly comprising, at least one drain canal unit adapted to be operatively engaged in an interlocked fashion with a container near a corner thereof – see at 5 and 12 in figure 2, the drain canal unit comprising at least one drain canal – at 6 and 12, that has at least one entry opening – at bottom of 6 and at 13, and at least one spout at its lower end – see at 7-9 and bottom of 12 in figure 2, for insertion into and through the floor of a container – at 1,2 – see figures 2-3, so that the at least one entry opening, when the drain canal unit is interlocked with the container, faces a corner of the container – see at 7-9 and bottom of 12 in figures 2-3, a container – at 1,2, having four upright side walls – see figures 1-3, and adapted to receive at least one drain canal unit – at 5 and 12 – see figures 1-3, so that the drain canal unit is engaged in an interlocked fashion with a side wall of the container in proximity to a corner thereof – see figure 2, and wherein the container – at 1,2, is further adapted to receive the drain canal unit spout into and through an opening in the container floor – at 2, so that a substantially water-tight seal is formed therebetween – see figures 1-3, so that when a drain canal unit is engaged in proximity to the corner of the container, at least one circulation channel between the drain canal unit and the container is formed – see figures 1-3, whereby the engaged at least one drain canal unit and the container form at least one circulation route – see flow arrows in figure 2, wherein each circulation route has an entry portion – see at bottom of 6 and top of 12 in figure 2, between the drain canal unit and the floor of the container – see at the bottom of 6 and – at 13 in figure 2, a channel portion facing a container corner comprising at least one circulation channel – see between 6 and 7 and see – at 
Referring to claim 2, Pimenta Domignuez as modified by Pardo Vicente and Boudreau further discloses a plurality of stackable container assemblies, and wherein water that is circulated through the circulation route is drained into a lower container within a stack of containers – see figure 1 of Pimenta Domignuez and figure 1 of Pardo Vicente.
Referring to claim 3, Pimenta Domignuez as modified by Pardo Vicente and Boudreau further discloses for each container two drain canal units that are engaged with and positioned in the container in proximity to two opposite corners thereof, thereby forming two circulation routes in the container – see at 5,12 in figures 1-3 of Pimenta Domignuez and – see at 5-9 in figures 1-3d of Pardo Vicente.
Referring to claim 12, Pimenta Domignuez discloses a container assembly comprising, at least one drain canal unit adapted to be operatively engaged in an interlocked fashion with a container near a corner thereof – see at 5 and 12 in figure 2, the drain canal unit comprising at least one elongated hollow drain canal – at 6 and 12, that has at least one entry opening – at bottom of 6 and at 13, and at least one spout at its lower end – see at 7-9 and bottom of 12 in figure 2, for insertion into and through the floor of a container – at 1,2 – see figures 2-3, so that the at least one entry opening, when the drain canal unit is interlocked with the container, faces a corner of the container – see at 7-9 and bottom of 12 in figures 2-3, the elongated body having a 
Referring to claim 13, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal entry opening faces a corner of the container – see at 12 and 13,14 of Pimenta Domignuez and – see at 5,6,8,9 in figures 1-3d of Pardo Vicente, when the drain canal unit is engaged with the container – see figures 1-3 of Pimenta Domignuez and – see figures 1-3d of Pardo Vicente.
Referring to claims 14/12 and 14/13, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal entry opening is provided near the upper end of its elongated body – see at the top of 12 in figure 2 of Pimenta Domignuez and see at 5,6 in figures 3a-3d of Pardo Vicente.
Referring to claim 15, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal body has a top surface that interconnects with the first surface, the 
Referring to claim 16, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal body comprises a solid top surface – see at 5 and 12 of Pimenta Domignuez and – see at 5-12 of Pardo Vicente, and wherein the entry opening is provided near the top of the first surface of the drain canal unit – see at 12 of Pimenta Domignuez and – see at 5,6 of Pardo Vicente.

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 8-26-21 obviates the 35 U.S.C. 112(b) rejections of claims 1 and 13 detailed in the last office action dated 4-26-21.
	Regarding the prior art rejections of claim 1, applicant’s claim amendments and remarks/arguments dated 8-26-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 4-26-21. However, applicant’s claim amendments dated 8-26-21 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action.
	Regarding the prior art rejections of claim 12, applicant’s claim amendments and remarks/arguments dated 8-26-21 obviates the 35 U.S.C. 103 rejections detailed in the last office 
	Regarding the prior art rejections of claims 2-3 and 13-16, applicant relies upon the same arguments with respect parent claims 1 and 12 discussed earlier.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643